          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                  JONESBORO DIVISION
GARY LEON WEBSTER                                          PLAINTIFF
ADC #114018

v.                     No. 3:19-cv-185-DPM
DOE, Sergeant, Jonesboro Police                       DEFENDANT
Department

                           JUDGMENT
     Webster's complaint is dismissed without prejudice.




                                    D.P. Marshall Jr.
                                    United States District Judge
